Title: From George Washington to James McAlpin, 10 February 1799
From: Washington, George
To: McAlpin, James



Sir,
Mount Vernon 10th Feb. 1799

Having requested in a former letter, that you would make me a uniform suit of Cloaths by such directions as the Secretary of War would give; of such kinds of Cloth as I mentioned to you in that letter; and moreover, that they might be with me by the 22d of the present month; I hope my desire in all these particulars will be complied with.
If Mr Washington, one of the Judges, has not left Philadelphia before you receive this letter, & is certain of doing it, so as to be here (where he means to call on his return) by the time abovementioned, he wd afford a good, & safe opportunity by whom to send them.
Let them be packed in a Port manteau to be made for that, & occasional uses thereafter, of very stiff and thick leather of the following size—viz.—two feet in length and two feet nine inches round—with a flap for the convenience of brushes, blacking &ca—and an iron bar (running through staples) and a good lock,

for its security. A workman in that line, will be at no loss in discovering what kind of a Portmanteau it is I want, from what is here said.
Transmit your account of the cost of all the articles required, and the amount shall be remitted to you, by Sir Your Hble Servant

Go: Washington

